Citation Nr: 1730129	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-23 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for chloracne.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran service on active duty from March 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran was previously denied service connection for           a claimed skin condition in January 1991.  As chloracne is a distinct claim, it will   be decided on the merits.  See Boggs v. Peake, 520 F.3d 1330 (Fed.Cir.2008). 
 
The Veteran had requested a Travel Board hearing to be conducted at the RO,     and the Board in April 2015 remanded the appealed claims to afford him a hearing.  However, by a March 2016 signed submission, the Veteran cancelled a hearing scheduled for that month and withdrew his request for a hearing.  The case is accordingly returned to the Board.  

The issues of entitlement to service connection for diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, hypertension, and an eye disability    are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to herbicide agents.

2.  The preponderance of the evidence is against chloracne being present during the claim period. 


CONCLUSION OF LAW

The criteria for establishing service connection for chloracne are not met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including post-service VA and private treatment records, VA examination reports, and records from the Social Security Administration.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a)    may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Veterans who, during active military, naval, or air service, served in the Republic of Vietnam from February 28, 1961 to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii) (2016).  

If a veteran was exposed to an herbicide agent during active service, chloracne may be service connected if manifested to a compensable degree within one year after last exposure.  38 C.F.R. §§ 3.307(a)(6)(ii), (iii), 3.309(e) (2016). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Because the Veteran served in Vietnam during the applicable period, his exposure to herbicides is presumed.  The Veteran contends, in effect, that he developed chloracne in service due to herbicide exposure and that the condition has persisted since that time.  In a December 2013 submission, the Veteran explained that he had problems with rashes and a skin condition since being discharged from service, and expressed his belief he had chloracne related to herbicide exposure.  

The Veteran was afforded a VA examination in January 2013 to address the question of whether he suffers from chloracne related to herbicide exposure. The examiner reviewed the record and conducted an examination, and then identified current skin conditions consisting of epidermoid cysts on the back and neck and telangiectasias of the left upper arm.  The examiner found no evidence of chloracne, and explained that the identified skin conditions were common, were likely congenital in nature, and were not known to be caused by exposure to herbicides.  This opinion was provided following review of the claims file and examination of the Veteran.  There is no medical opinion to the contrary. 

While the Veteran believes that has chloracne related to herbicide agents exposure in service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492      F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of skin disorders are matters not capable of lay observation, and require medical expertise to determine.  Thus, the Veteran's own opinions regarding the diagnosis and etiology of skin disabilities are not competent medical evidence.      The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

In sum, there is no evidence showing the Veteran has suffered from chloracne at any time, and no medical opinion linking the currently diagnosed epidermoid    cysts on the back and neck and telangiectasias of the left upper arm to service.  Accordingly, the preponderance of the evidence is against the claim and service connection is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for chloracne is denied.


REMAND

In a December 2013 submission the Veteran expressed that he had borderline diabetes mellitus, and further explained his belief that he had peripheral neuropathy associated with this diabetes mellitus.  Also in the course of claim, hypertension and the appealed eye condition (abnormal macular reflex) have been claimed as due to diabetes mellitus.  

In a May 2017 appellate brief, the Veteran's authorized representative asserted      that the Veteran had developed diabetes mellitus subsequent to his last VA examination for that disease in January 2013.  The reported change in pertinent medical circumstance warrants a new examination to address the Veteran's claimed diabetes mellitus.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

As the other disabilities are claimed as secondary to the diabetes, they are inextricably intertwined with the claim for service connection for diabetes mellitus, necessitating remand.  Harris v. Derwinski, 1 Vet.App. 180, 183 (1991). 

Also in his December 2013 submission, the Veteran informed that all his medical records were contained at VA medical facilities in Peoria and Danville, Illinois, and Iowa City, Iowa.  Any additional treatment records should be sought from these facilities.

Accordingly, the case is REMANDED for the following action:

1.  Associated VA treatment records since August 2012 with the claims file.  This should include all such records from VA facilities in Peoria and Danville, Illinois, and Iowa City, Iowa.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA diabetes examination to determine whether he suffers from        such disability.  All tests deemed necessary should be conducted, and all clinical findings should be reported      in detail, to include any secondary complications if diabetes is diagnosed.  

a. If diabetes mellitus is diagnosed, the examiner is   asked to opine whether is it at least as likely as not   (50 percent probability or greater) that the Veteran's hypertension and abnormal macular reflex were  caused or permanently worsened beyond its normal progression (as opposed to temporary exacerbations    of symptoms) by his diabetes mellitus.  The examiner should explain why or why not. 

b. If the examiner concludes the hypertension and/or eye disability are permanently worsened beyond normal progression by the diabetes, the examiner should attempt to quantify the degree of worsening beyond the baseline level of that disability that is due to the diabetes.

3.  After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate       the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should    be furnished a supplemental statement of the case and given    the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


